At the adjourned session, in September, a petition was received against the right of the member from Coleraine to hold his seat, and was referred to the committee on the subject of Mr. Oliver’s seat.1 The committee reported as follows : —■
“ Mr. Hillman (the member) removed from Coleraine to Charlemont, about the middle of April last, and is now a resident of the latter place. The question raised depends entirely upon the construction put upon the third section of the third article of the constitution of this commonwealth, upon which the committee are divided in opinion. The committee, however, found, on looking into the book of controverted elections, that a similar case was decided in 1787 (ante, 23) by the house, in favor of the sitting member. They therefore report, that said Hillman is entitled to his seat.”
This report was agreed to.2

 64 J. H. 349.


 Same, 353.